Herlihy, J. P.
This appeal is from an order of the Supreme Court, Chemung County, dated July 14, 1964, denying an application for the return of personal property, entitled “Writ of Habeas Corpus”. The sole purpose of the writ of habeas corpus is to inquire into the validity of petitioner’s detention, and it is not available to secure the return of property (CPLR 7002, subd. [a]; People ex rel. Tatra v. McNeill, 19 A D 2d 845). Order affirmed, without costs.
Reynolds, Taylor, Aulisi and Hamm, JJ., concur.